DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 1-11 and 16-26 are allowed.
2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) an optical system comprises a base connected to the housing, wherein the base has a bottom surface parallel to the optical axis and a first pillar forming a first surface not parallel to the optical axis; a driving assembly, driving the holder to move relative to the fixed module; (claim 11) an optical system, comprises a sheet spring, connecting the holder with the fixed module; and a driving assembly, driving the holder to move relative to the fixed module, wherein the driving assembly has two coils disposed on the holder and two magnetic elements disposed on the fixed module, and one of the two coils is electrically connected to the sheet spring, wherein the two protrusions of the holder respectively protrude from a first surface and a second surface of the holder in a direction perpendicular to the optical axis, and the first and second surfaces are situated on the same virtual plane, wherein each of the two protrusions is affixed to an end of one of the two coils.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won, can be reached on (571)272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872